Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Jeon (US 20210144742 A1) discloses “A method for wireless communication at a user equipment (UE), comprising: transmitting, to a network entity a random access request message associated with a random access procedure” in paragraph 320; “using a … transport block size” in paragraph 241; “and a power control specified for the random access request message for the random access procedure,” in paragraph 235; “the random access request message including a random access payload that comprises a buffer status report or uplink data, or both…” in paragraph 243; “monitoring a response window based at least in part on transmitting the random access request message;” in paragraph 321; “and receiving, from the network entity a response message of the random access procedure during the response window” in paragraph 322. However, Jeon does not disclose associated with a random access procedure using a “set of” transport block sizes, nor “wherein a first subset of transport block sizes of the set of transport block sizes is associated with a first size for a first portion of the random access payload and a second subset of transport block sizes of the set of transport block sizes is associated with a second size for a second portion of the random access payload.” Wang (US 20210014860 A1) discloses the missing feature associated with a random access procedure using a “set of” transport block sizes in paragraph 51. However, Wang also does not disclose “wherein a first subset of transport block sizes of the set of transport block sizes is associated with a first size for a first portion of the random access payload and a second subset of transport block sizes of the set of transport block sizes is associated with a second size for a second portion of the random access payload.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claims 22, 29, and 30 are substantially similar to claim 1 and are allowed for similar reasons. Claims 2-21 and 23-28 depend on claims 1 and 22 and are allowable based on their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412